DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 and 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 22, 2022.
Applicant's election with traverse of Claims 1 and 3-8 in the reply filed on February 22, 2022 is acknowledged.  The traversal is on the ground that neither Claim 1 or 2 require a specific material.  This is not found persuasive because Examiner showed a materially different process and showed an examination burden.  Although Claims 1 and 2 do not specify a material, it is possible for Applicant to add the material to either based on the disclosure in the Specification, because Examiner did not see support for a chocolate demolding device or method in the Specification is why Examiner chose that for the example.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Tichelt (US 4,050,666).

In reference to Claim 1, Van Tichelt discloses a device for causing removal of a molded sample from a mold with minimal or no damage to the molded sample (2:7-31) comprising: a) a drill configured for perforating a bottom wall of the mold with the formation of a through aperture (3:15-26), b) a surrounding shroud peripherally encircling the drill, which does not impede perforation operation by the drill (Figs 1 & 2), and c) a source for pressurized fluid, wherein the shroud is attached to the pressurized fluid source as a conduit whereby pressurized fluid is applied through the shroud and peripheral to the drill simultaneously with perforation operation of the drill and directed through the aperture into contact with the molded sample whereby the molded sample is caused to be removed from the mold with substantial prevention of the drill from damaging contact with the molded sample (2:37-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van Tichelt (US 4,050,666) in view of Merli, et al. (US 9,849,609).

In reference to Claim 3, Van Tichelt discloses the device of Claim 1, as described above.
Van Tichelt does not disclose the molded sample is comprised of concrete for compression testing and wherein the pressurized fluid is air and the shroud is configured to withstand a pressure sufficient to remove the molded sample from the mold.
Merli discloses the molded sample is comprised of concrete for compression testing and wherein the pressurized fluid is air and the shroud is configured to withstand a pressure sufficient to remove the molded sample from the mold (5:63-67 and 6:34-45).
It would have been obvious to one of ordinary skill in the art to complete the molding method of Van Tichelt using the concrete and air of Merli because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Van Tichelt) contained a method (molding) which differed from the claimed method by the substitution of some element (material and hydraulic fluid) with another element (concrete and air). The substituted element (concrete and air) and its function (a concrete product) were known in the art (Merli). One of ordinary skill in the art could .

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner recommends either amending any withdrawn claims to include any of the allowable subject matter indicated or cancelling the withdrawn claims to further prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/               Examiner, Art Unit 1742